[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant filed a motion for summary judgment on July 25, 1996 which was denied by the court on August 19, 1996. On September 30, 1996 a motion to reargue was granted, and on July 21, 1997 the parties appeared to reargue the motion.
The defendant contends the allegations of the complaint fail to allege a valid cause of action against the defendants. The defendant relies upon the pleadings in the case without filing any documents in support of his motion. The complaint alleges the defendant Natividad Rivera was under the care and supervision of CT Page 8043 the defendants Juan Rivera and Magdulia Ortiz. That allegation is denied by the defendants.
In the absence of any appropriate documentation from the defendants Juan Rivera and Magdulia Ortiz this court is unable to determine the nature or extent of their duty to supervise or care for the defendant Natividad Rivera. In the absence of such documents as required by PB Sec. 380 there is a question of fact, and therefore the motion is denied.
Howard F. Zoarski Judge Trial Referee